DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed March 18, 2021 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
  	a) In paragraph [0050], the appropriate serial numbers for the mentioned U.S. Patent Applications should be provided.  
	b) Paragraph [0081] refers to “Figure 8”.  However, there is no such figure.
	c) Paragraph [0082] refers to “Data processing system 800” in Fig.3.  However, this does not exist in Fig.3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 8, in lines 4-5, the phrase, “in response to the one or more medical images not comprising at least one medical image having a viewpoint corresponding to the optimum viewpoint” lacks antecedent basis because it has not previously been recited that a determination was made whether one or more medical images comprises at least one medical image having a viewpoint corresponding to the optimum viewpoint.  Claim 8 was likely intended to depend from claim 7 rather than claim 1.  Claim 18 has a similar problem.  Claim 18 was likely intended to depend from claim 17.
	b) In claim 8, in line 5, “the optimum viewpoint” lacks antecedent basis.  Claim 18 has the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the article, “A Combined Multi-scale Deep Learning and Random Forests Approach for Direct Left Ventricular Volumes Estimation in 3D Echocardiography” by Dong et al. (submitted by Applicant, hereinafter referred to as “Dong”), in combination with U.S. Patent 9,968,257 to Burt (submitted by Applicant, hereinafter referred to as “Burt”) and U.S. Patent Application Publication 20120027276 to Chono (submitted by Applicant, hereinafter referred to as “Chono”).
As to claim 1, Dong teaches a method, in an automated echocardiograph measurement extraction system, the method comprising:
	receiving, by the automated echocardiograph measurement extraction system executing on the data processing system, medical imaging data comprising one or more medical images (abstract, 3DE volumes; Fig.1, volumes);
	inputting, by the automated echocardiograph measurement extraction system, the one or more medical images into a deep learning network (Fig.1, volumes input into Convolutional Deep Brief Networks);
	automatically processing, by the deep learning network, the one or more medical images to generate an extracted echocardiograph measurement vector output comprising one or more values for echocardiograph measurements extracted from the one or more medical images,  wherein the echocardiograph measurements are measurements of dimensions of anatomical structures (abstract; section 3.2; the system generates EDV (end-diastolic volume) and ESV (end-systolic volume) in order to calculate the EF, wherein a volume, which is a dimension, is determined of the left ventricle, which is an anatomical structure).
	Dong is silent with regard to a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions that are executed by the at least one processor to cause the at least one processor to implement the automated echocardiograph measurement extraction system.  Systems implementing deep learning networks (e.g., Convolutional Deep Belief Networks in Fig.1 of Dong) require some sort of data processing system.  Such data processing systems are well known in the art. For example, Burt teaches a convolutional neural network (column 5, lines 30-34) which is implemented by a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions that are executed by the at least one processor to cause the at least one processor to implement an automated echocardiograph measurement extraction system (column 16, lines 47-67; column 17, lines 1-4).  Burt provides well known means for implementing a deep learning network, the results of which would have been predictable.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Dong’s method according to Burt.
	Dong does not disclose outputting, by the deep learning network, the extracted echocardiograph measurement vector output to a medical image viewer.  However, this is well known in the art.  For example, Chono teaches a display unit which displays cardiac images and calculated volumes of the heart chambers ([0084]).  Outputting the extracted echocardiographic measurement vector to a medical image viewer would provide the advantage of allowing the user to visualize the measurement results more easily.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Dong’s method according to Chono.  
As to claim 2, Dong renders obvious the method of claim 1, wherein the one or more medical images comprise a one or more B-mode echocardiography images of a patient (abstract; Fig.1; the echocardiographic volumes would be derived from B-mode echocardiography images).
As to claim 3, Dong discloses the method of claim 1, wherein automatically processing the one or more medical images to generate an extracted echocardiograph measurement vector output is performed without performing image segmentation on the one or more medical images (section 4).
As to claim 4, Dong discloses the method of claim 1, wherein the deep learning network comprises a multilayer convolutional neural network (section 2.1).  Burt also teaches a multilayer convolutional neural network (column 5, lines 30-34).  
As to claim 6, Dong, Burt and Chono render obvious the method of claim 1, wherein outputting, by the deep learning network, the extracted echocardiograph measurement vector output to a medical image viewer further comprises:
	annotating, by the automated echocardiograph measurement extraction system, the one or more medical images to include the one or more values for echocardiograph measurements (Chono, [0116]-[0118]); and
	displaying the annotated one or medical images via the medical image viewer (Chono, [0116]-[0118]).
As to claim 9, Dong discloses the method of claim 1, but is silent with regard to wherein outputting, by the deep learning network, the extracted echocardiograph measurement vector output to a medical image viewer further comprises:
	determining, by the automated echocardiograph measurement extraction system, whether each type of echocardiograph measurement required to be extracted from the one or more medical images has been extracted from the one or more medical images; and
	outputting, by the automated echocardiograph measurement extraction system, a notification to a user that capturing of medical images has been completed.
	However, this is considered, obvious over Dong.  Dong’s method extracts the measurements for which it was designed (Fig.1; section 3.2).  To notify the user of the capturing of the medical images would be a decision based upon designer preference.
As to claim 10, Dong discloses the method of claim 1, further comprising:
	training the deep learning network, based on an annotated training image data set, to extract echocardiograph measurements from medical images (section 3.1, first paragraph; the labeled echocardiography volumes used for training would be annotated).
With regard to claims 11-14, 16 and 19, see the discussions above for claims 1-4, 6 and 9.
With regard to claim 20, see the discussion above for claim 1.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in combination with Burt, Chono and the article, “A Review on Machine Learning Principles for Multi-View Biological Data Integration” by Li et al. (submitted by Applicant, hereinafter referred to as “Li”).
As to claim 5, Dong discloses the method of claim 1, but does not disclose wherein the one or more medical images comprise a plurality of medical images wherein at least two medical images in the plurality of medical images have different viewpoints, and wherein automatically processing the one or more medical images to generate an extracted echocardiograph measurement vector output comprises concatenating feature vectors of the plurality of medical images.
	However, these features are well known.  For example, Burt teaches a plurality of medical images, each having different viewpoints (column 7, lines 45-53).  Burt teaches that this has the advantage of reducing the computational burden in CNN training of 3D volumes (column 7, lines 45-53).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Dong’s method according to Burt.
	Additionally, Li teaches concatenating feature vectors (page 3, section “Feature Concatenation”, first paragraph).  Li discusses the importance of integrating multi-view data (paragraph bridging pages 2 and 3) and that such integration  via feature concatenation provides richer information (section “Feature Concatenation”, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Dong’s method according to Li.
With regard to claim 15, see the discussion above for claim 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,531,807 in view of Dong.  The current claims correspond to the patent claims according to the table below.  

Current Claims
Claims of 10,531,807
1
1
2
2
3
3
4
4
5
5
6
6
7
1
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
17
10
18
16
19
17
20
18


	The primary difference between the current claims and the claims of the patent are that current independent claims 1, 11 and 20 recite, “wherein the echocardiograph measurements are measurements of dimensions of anatomical structures”, which is not recited by patent claims 1, 10 and 18.  However, this is well known in the art, as evidenced by Dong (abstract; section 3.2; the system generates EDV (end-diastolic volume) and ESV (end-systolic volume) in order to calculate the EF, wherein a volume, which is a dimension, is determined of the left ventricle, which is an anatomical structure).  Dong’s method is useful for diagnosing cardiac disease, and achieves higher accuracy (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the patent claims according to Dong.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,987,013 in view of Dong.  The current claims correspond to the patent claims according to the table below.  

Current Claims
Claims of 10,987,013
1
1
2
2
3
3
4
4
5
5
6
6
7
1
8
1
9
7
10
8
11
9
12
10
13
11
14
12
15
13
16
14
17
9
18
9
19
15
20
16


	The primary difference between the current claims and the claims of the patent are that current independent claims 1, 11 and 20 recite, “wherein the echocardiograph measurements are measurements of dimensions of anatomical structures”, which is not recited by patent claims 1, 9 and 16.  However, this is well known in the art, as evidenced by Dong (abstract; section 3.2; the system generates EDV (end-diastolic volume) and ESV (end-systolic volume) in order to calculate the EF, wherein a volume, which is a dimension, is determined of the left ventricle, which is an anatomical structure).  Dong’s method is useful for diagnosing cardiac disease, and achieves higher accuracy (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the patent claims according to Dong.

Subject Matter Not Found in the Prior Art
The subject matter of claims 7, 8, 17 and 18 were not found in the prior art.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The article, “Estimating Ejection Fraction and Left Ventricle Volume Using Deep Convolutional Networks” by Kabani et al. teaches using deep convolutional networks to estimate left ventricle volume in cardiac MRI images.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665